Exhibit 10.1
(S1 LOGO) [c95658c9565801.gif]
S1 Corporation 2010 Management Incentive Plan
The S1 Corporation 2010 Management Incentive Plan (the “Plan”) is designed as an
incentive to participants to perform at their most effective level, as a reward
for strong performance, and as a way of sharing in the success of S1 Corporation
(the “Company”). The Plan is designed to be self-funded and is incorporated into
the Company’s business targets and budgets.
Eligibility for Participation
Designated employees are eligible for inclusion in the Plan for the 2010
calendar year. Participation in the Plan is at the discretion of the Company.
Employees considered for participation include management level employees and
individual contributors in functions that meet established criteria as defined
by the Company. Eligibility and participation is not automatic and will be
reviewed annually. Participation for new hires designated as eligible to
participate in the Plan will be pro-rated based on full months of employment
during the plan year.
Operation of the Plan
For each participant, a target cash incentive amount will be specified for
purposes of participation in the Plan. Payments under the Plan will be based on
the achievement of specified financial metrics and, with respect to certain Plan
participants, other non-financial performance metrics as approved by the
Compensation Committee of the Board of Directors and, with respect to certain of
the performance metrics, the Chief Executive Officer of the Company.
Participants in the Plan will be provided with a copy of their incentive plan
worksheet (the “Worksheet”) and the terms and conditions of the Plan. Each
participant must sign and return their Worksheet to the Human Resources
Department along with an acknowledgement that they have reviewed and understood
the terms and conditions of the Plan and their Worksheet.
Performance against financial and non-financial performance metrics will be
assessed at the end of each quarter once the Company’s financial results have
been prepared and approved. Based on the achievement of these metrics, incentive
payments will be made on a quarterly basis as set forth below. Payments for the
second through fourth quarters are net of any payments in prior quarters. As an
example, if a participant has an on-target incentive opportunity of $10,000 and
all financial and non-financial performance metrics are 100% on-target
throughout the year, incentive payments would be as follows:

 

 



--------------------------------------------------------------------------------



 



                                              Q1     Q2     Q3     Q4     Total
 
% of Annual On-Target Incentive
    12.5 %     17.5 %     30.0 %     40.0 %     100 %
$ Amount of Quarterly Incentive
  $ 1,250     $ 1,750     $ 3,000     $ 4,000     $ 10,000  
Cumulative % of Annual On-Target Incentive
    12.5 %     30.0 %     60.0 %     100 %        
Cumulative $ of Annual On-Target Incentive
  $ 1,250     $ 3,000     $ 6,000     $ 10,000          

Any payment, in whole or in part, shall be made through the Company’s normal
payroll processes and will be net of any appropriate income tax, social security
contributions or other relevant deductions. Payments will be made to each
participant provided that the participant remains an active employee in good
standing at the time of payout. The Plan is intended to be exempt from section
409A of the Internal Revenue Code of 1986, as amended. In no event will any
payment be made subsequent to March 15, 2011.
Financial and Non-Financial Performance Metrics
Adjusted EBITDA (earnings before interest, taxes, depreciation and amortization
excluding stock based compensation expense) will be the key metric used to
determine the incentive pool and the actual incentive available to be paid. If
the actual Adjusted EBITDA is less than the minimum number outlined on the
individual participant’s Worksheet, no incentive will be paid. Additionally, if
revenue falls below certain percentages of the target revenue number, incentives
will be reduced by the total percentage shortfall (i.e., the shortfall from
100%).
Non-financial performance metrics may also be established for individual
participants in the Plan and the achievement of such non-financial performance
metrics will also be a factor in determining the amount of incentive to be paid.
The Compensation Committee and Chief Executive Officer of the Company will have
the discretion to reduce any employee’s incentive payout based on its subjective
assessment of the employee’s achievement of such non-financial performance
metrics and the employee’s individual performance throughout the year.
Additionally, subject to the approval of the Compensation Committee, metrics may
be adjusted by the Chief Executive Officer of the Company to reflect the
occurrence of business events that could impact the numbers either positively or
negatively.
Overachievement
Overachievement incentive opportunity is based on exceeding Adjusted EBITDA
targets. Any overachievement incentive must be funded prior to the calculation
of overachievement Adjusted EBITDA. Overachievement incentive is capped at 100%
of the annual on-target incentive amount and will be assessed following the
close of the operating year once the Company’s final annual results have been
prepared and approved.
(S1 LOGO) [c95658c9565802.gif]

2



--------------------------------------------------------------------------------



 



Clawback of Amounts
In the event that any amount paid to a participant under this Plan is shown to
be directly attributable to errors in the financial statements of the Company,
the computation of Adjusted EBITDA used under this Plan, any overpayment under
the Plan, or the determinations related to the achievement of any non-financial
performance metrics (all as determined in the sole discretion of the
Compensation Committee) and such amount has been paid to the participant in the
prior two (2) years, such amounts shall be subject to repayment by the
participant at the request of the Company within forty-five (45) days of the
such request. If an overpayment occurs under this Plan that is not returned to
the Company, the Company shall have the discretion to consider the overpayment
in awarding future incentive compensation under this Plan or otherwise.
No Contract
Participation in the Plan does not create or infer a contract of employment.
Validity
The Plan is valid only for the calendar year January 1, 2010 — December 31,
2010.
(S1 LOGO) [c95658c9565802.gif]

3